 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 1 of 7




Mont. LBF 19. CHAPTER 13 PLAN.
[Mont. LBR 9009-1(b)]

Juliane E. Lore (Bar ID # 9786)
LORE LAW FIRM PLLC
3201 Hesper Rd., Ste. 5
Billings, MT 59102
Tel.: (406) 206-0144
E-Mail: juliane@lorelaw.us

Attorney for Debtors

                       IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

 IN RE:
                                                            Case No. 19-60515-13-BPH
 CHRISTOPHER DOLL and
 DIANA INDRE DOLL                                           CHAPTER 13 PLAN
                                                            DATED JUNE 6, 2019
                                Debtors.



         To Debtors: In the following notice to creditors, you must check each box that applies.

        To Creditors: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. If you oppose the plan’s treatment of your claim or any provision of this
plan, you must file an objection to confirmation at least 7 days before the date set for the hearing
on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed.

  _____      X         This Plan contains non-standard provisions in paragraph 11.
             No

  ____       X__       This Plan limits the amount of secured claims in paragraph 2(b) which may
  Yes        No        result in a partial payment or no payment at all to the secured creditor.
             X         This Plan avoids a security interest or lien in paragraph 11.
  Yes        No

   1. FUTURE EARNINGS/INCOME. The future earnings and other income of the Debtor
   is submitted to the supervision and control of the Chapter 13 Standing Trustee as necessary
   for the execution of this Plan, and Debtor(s) shall pay to the Trustee the sum of $200.00 each
   month for a term of 60 months, or until all of the provisions of this Plan have been
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 2 of 7



   completed. The Debtor shall make payments to the Trustee by wage withholding from his
   employer. Plan payments shall commence within thirty (30) days following the filing of the
   petition.

   2 PAYMENTS/DISBURSEMENTS. From the payments so received, the Trustee shall
     make disbursements as follows:

        (a) Administrative Claims. The Trustee shall pay those claims, fees or charges specified
in 11 U.S.C. § 507(a)(2), including the Debtor(s) attorney fees and costs in such amount as may
be allowed by the Court. As of the date of this plan, Debtor(s) counsel estimates that total
attorney fees and costs for representation of Debtor(s) (excluding the fee for filing the Debtor(s)
petition) will be as follows:

                          Estimated total attorney fees:                    $4000.00
                                                                            *
                          Estimated total costs                         +   $0
                                                                        =   $0
                          Less retainer:                                -   $1500.00

               TOTAL FEES AND COSTS TO BE PAID THROUGH PLAN: $2500.00 ______

       * If this figure differs from the Disclosure of Compensation originally filed by the
Debtor(s) attorney, said Disclosure must be amended simultaneously with the filing of this plan or
amended plan, as provided in Fed. R. Bankr. P. 2016(b).

        (b) Impaired Secured Claims. After the payments provided for above, the Trustee shall
pay allowed secured claims, as determined pursuant to 11 U.S.C. § 506(a), together with interest
at the rate set forth below from the date of confirmation, on a pro rata basis, as follows:

    Name of Creditor         Claim Number         Allowed Secured Claim *          Rate of %


  [* This figure is the lesser of the total amount of the debt owing to the creditor or the value
  of the collateral securing said debt.]

        Secured creditors shall retain their liens as provided by 11 U.S.C. § 1325(a)(5)(B). In
order for any unsecured deficiency to be allowed and paid, a proof of claim must be filed pursuant
to Montana's Local Bankruptcy Rules.

        (c) Unimpaired Secured Claims. The following secured creditors, whose claims will be
left unimpaired by this Plan, are not provided for by this Plan and shall receive no payments
through the Trustee except with regard to those arrearages specified below, if any:

              Name of Creditor                               Description of Collateral
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 3 of 7



     FIRST INTERSTATE BANK                                    DEBTOR’S HOMESTEAD
                                                              RESIDENCE

     FIRST INTERSTATE BANK                                    2011 HONDA CRV

     FIRST INTERSTATE BANK                                    2014 TYM TRACTOR

     FIRST INTERSTATE BANK                                    2000 XTM TRAILER

    JP MORGAN CHASE                                           2018 SUBARU CROSSTEX

        Concurrently with the payments on impaired secured claims specified above, the following
arrearages on unimpaired secured claims, if any, shall be paid through the Trustee on a pro rata
basis until the same have been paid in full:

               Name of Creditor                 Claim No.           Amount of Arrearage

       Upon completion of the Plan, all prepetition arrearages provided for by this Plan shall
be deemed current.


        (d) Domestic Support Obligations. After the payments provided for above, the Trustee
shall pay all allowed prepetition domestic support obligations. Such allowed claims for prepetition
domestic support obligations shall be paid in full under this Plan, without interest (unless otherwise
provided).

            Creditor                              Claim No.                     Claim Amount

            NA

       (e) Priority Claims. After the payments provided for above, the Trustee shall pay
allowed claims entitled to priority in such order as specified in 11 U.S.C. § 507.

        (f) General Unsecured Claims. After the payments provided for above, the Trustee
shall pay dividends, to the extent possible, to allowed unsecured, nonpriority claims on a pro rata
basis.

        (g) Liquidation Analysis. The total amount distributed under paragraphs 2(d), (e) and
(f) above will be at least $ 10,000.00 , which exceeds what would be available to pay unsecured
claims if the Debtor(s) estate was liquidated under Chapter 7 of the Bankruptcy Code. A
discharge will not be entered by the Court until said sum has been distributed, or until all allowed
unsecured claims have been paid in full, whichever is less.

    3. REJECTION OF CONTRACTS OR LEASES. The Debtor(s) rejects the
following executory contracts and unexpired leases, and shall surrender property subje ct to
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 4 of 7



such contracts or leases:

        Type of Agreement           Date of Agreement           Other Party to Contract

All other executory contracts and unexpired leases shall be affirmed.

    4. SURRENDER OF PROPERTY. The Debtor(s) surrenders any and all interest in the
following described collateral to the stated secured creditor in full satisfaction of the creditor’s
allowed secured claim. In order for any unsecured deficiency to be allowed and paid under this
Plan, a proof of claim must be filed pursuant to Montana’s Local Bankruptcy Rules. Upon
confirmation, the stay that arose under 11 U.S.C. § 362 and 11 U.S.C. § 1301 immediately
terminates without further order. The termination does not authorize actions for personal liability
or property not surrendered.

                     Secured Creditor              Description of Collateral



    5. POSTPETITION SECURED DEBT: The Debtor(s) reserves the right to incur post-
petition secured debts, upon prior written approval of the Trustee, for items necessary to
Debtor(s) performance under this Plan.

    6. REPORT OF CHANGES IN INCOME: The Debtor(s) shall commit all projected
disposable income to the Plan for the applicable commitment period and shall immediately report
any changes in income in excess of 10% per month to the Trustee.

    7. DECLARATIONS: Under penalty of perjury, Debtor(s) affirms that all federal and state
income, employment and other tax returns due as of the date of this plan have been filed with the
appropriate agency, and that all post-petition payments due on all domestic support obligations
have been paid through the date of this Plan.

    8. VESTING OF PROPERTY OF THE ESTATE. Property of the estate shall revest in
the Debtor(s) upon (Check the applicable box):

       __ Plan confirmation.
       X Closing of the case.
       __Other: ________________________________________________________

   9. PREVIOUS BANKRUPTCIES, AND DISCHARGE: (Check one)

       _ Debtor(s) is not eligible for a discharge of debts because the Debtor(s) has
       previously received a discharge described in 11 U.S.C. § 1328(f).
       X Under penalty of perjury, Debtor(s) declares that he/she has not received a discharge
       in a previous bankruptcy case that would cause him/her to be ineligible to receive a
       discharge in the above-entitled case under 11 U.S.C. § 1328(f).
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 5 of 7




   10 INCOME TAX REFUNDS: Debtor(s), within 14 days of filing the return, will supply
      the Trustee with a copy of each tax return filed during the Plan term and will (Check
      one):

   _ ___ Retain any tax refunds received during the Plan term and has included them in
Debtor(s) budget.
   X___Turn over to the Trustee all income tax refunds received during the plan term.
    ______Turn over to the Trustee a portion of any income tax refunds received during the Plan
term as specified below.


   10. NON STANDARD PLAN PROVISIONS.

             _ None.

         If “None” is checked, the rest of Paragraph 11 need not be completed or reproduced.
         Under Bankruptcy Rule 3015(c), nonstandard provisions are required to be set forth
below.


        These Plan provisions will be effective only if the applicable box on Page 1 of this
Plan is checked.


   11. CERTIFICATION. No changes have been made to the form required by Montana
Local Bankruptcy Rules except those referenced in Paragraph 11 and the Debtor(s) is not seeking
confirmation of any provision not allowed under the Federal Rules of Bankruptcy Procedure.

          DATED this 6th day of June, 2019.

                                              /s/ Christopher Doll
                                              Debtor, CHRISTOPHER DOLL

                                              /s/ Diana Indre Doll
                                              Debtor, DIANA INDRE DOLL

                                              /s/ Juliane E. Lore________________
                                              Attorney for Debtors
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 6 of 7




                                  CERTIFICATE OF SERVICE
I, the undersigned, do hereby certify under penalty of perjury that on the 4th day of June, 2019, a
copy of the foregoing CHAPTER 13 PLAN DATED June 6, 2019 was served by electronic
means pursuant to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF transmission
facilities and/or by pre-paid USPS mail on the following parties:

First Interstate Bank
104 S. Wolcott Street
P.O. Box 40
Casper, WY 82602

First Interstate Bank
2850 Old Hardin Rd.
Billings, MT 59101

JP Morgan Chase Bank
P.O. Box 901098
Fort Worth, TX 76101

Illinois Department of Revenue
P.O. Box 19004
Springfield, IL 62794

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Montana Department of Revenue
P.O. Box 7701
Helena, MT 59604-7701

American Medical Response
50 South Main Streeet Ste 401
Akron, OH 44308
 19-60515-BPH Doc#: 15 Filed: 06/06/19 Entered: 06/06/19 12:22:27 Page 7 of 7



Amplify Funding
P.O. Box 542
Lac Du Flambeau, WI 54538

Beartooth Clinic
2525 N Broadway Ave
Red Lodge, MT 59068

Big Picture Loans
E 23970 Pow Wow Trail
Watersmeet, MI 49969

Capital One
11013 W. Broad St.
Glen Allen, VA 23060



                                          /s/ Juliane E. Lore_____
                                          For Lore Law Firm, PLLC
